Title: From Thomas Jefferson to Sylvanus Bourne, 17 December 1804
From: Jefferson, Thomas
To: Bourne, Sylvanus


                  
                     Sir 
                     
                     Washington Dec. 17. 04.
                  
                  The letter of mr Winkelblech of Basle which you were pleased to inclose to me, containing enquiries as to the terms on which lands would be granted here to the emigrants he spoke of, I put into the hands of mr Gallatin the Secretary of the treasury with a request that he would give me such a statement as might serve as an answer to the letter, the disposal of the public lands being within his department. the paper now inclosed, is from him, and tho not signed, but informal, merits full credit. it is sent to you on the presumption that mr Winckelblech has established the means of recieving his answer through you. the constitution and laws of our country have justly deemed it better that all men shall recieve equal measure, than by entrusting the public servants with making distinctions in their discretion, see introduced that venal favoritism into which discretion so generally degenerates. emigrants are admitted to the right of purchasing lands on the same terms, with our most favored citizens, & none of the constituted authorities has the power to vary these terms. we recieve strangers freely, but use no measures to induce them to come, but the practice of equal protection & justice to all who are members of our political society. I salute you with respect & consideration.
                  
                     Th: Jefferson 
                     
                  
               